Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 20 are rejected under 35 U.S.C. 102(a)(2) as being Lee US20190025957A1.
Regarding claim 1, Lee discloses a display panel (figs. 4, 5) comprising:
a display module (110) having a liquid crystal layer ([0046]);
a backlight module (120) having a light source (129)([0084]), a light guide plate (123) that guides light emitted from the light source (129) to the display module (110)([0083-[0084]), and a bottom chassis (130) that houses the light source (129) and the light guide plate (123)(see fig. 5); and
a force-touch module (E1) located between the display module (110) and the bottom chassis (130).
Regarding claim 7, Lee discloses the display panel of claim 1, wherein the display module (110) includes a first substrate (112), a second substrate (114), a liquid crystal layer ([0047]) disposed between the first substrate (112) and the second substrate (114)([0047]), and a 
Regarding claim 20, Lee discloses a display device (figs. 4, 5) comprising:
a cover glass ([0100]) configured to protect a front surface of the display device (110);
a touch panel ([0057]) configured to have a touch sensor (E1) that detects a touch of a user ([0057]);
a display panel (110) configured to include a display module (110) having a liquid crystal layer ([0046]),
a backlight module (120) having a light source (129)([0084]), a light guide plate (123) that guides light emitted from the light source (129) to the display module (110), and a bottom chassis (130) that houses the light source (129) and the light guide plate (123)(fig. 5), and a force-touch module (E1) located between the display module (110) and the bottom chassis (130); and
a frame (140) located below the display panel (110).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US20190025957A1 in view Kim US20090160745A1.
Regarding claim 2, Lee teaches the display panel of claim 1, however does not explicitly disclose wherein the bottom chassis includes a bottom, a sidewall bent to extend from the bottom, and a bent top bent to extend from the sidewall.
Kim teaches wherein the bottom chassis (200, fig. 1) includes a bottom (bottom 200), a sidewall (side 200) bent to extend from the bottom (bottom 200), and a bent top (top 200) bent to extend from the sidewall (side 200) (see fig. 1) for having improved heat dissipation near the liquid crystal panel and the light source of the LCD module ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom chassis of Lee to include the chassis structure of Kim for having improved heat dissipation near the liquid crystal panel and the light source of the LCD module ([0010]).
Regarding claim 3, Lee and Kim teach the display panel of claim 2, Lee further teaches wherein the bottom (130) of the bottom chassis has a quadrilateral shape (see fig. 4) and Kim further teaches the bent top (top 200) is formed to extend from the sidewall bent (side 200) from the bottom (see fig. 1).
Regarding claim 4, Lee and Kim teach the display panel of claim 2, Kim further teaches wherein the bent top (top 200) of the bottom chassis (200) faces the display module (300)(see fig. 1).
Regarding claim 5, Lee and Kim teach the display panel of claim 2, Lee further teaches wherein the display module (110) includes a second polarization layer (112; fig. 4, [0052]) and the force-touch module (E1) is provided between the second polarization layer (112) of the display module (110) and the bent top of the bottom chassis (130).
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US20190025957A1 in view of Kim US20090160745A1 in further view of Filiz US20180275811A1.
Regarding claim 6, Lee and Kim teach the display panel of claim 5, however do not explicitly disclose wherein the force-touch module is continuously or intermittently formed along the bent top.
Filiz teaches wherein the force-touch module (200, 300) is continuously or intermittently formed along the bent top (figs. 2, 3) for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the force-touch module of Lee with the configuration of the force-touch module of Filiz for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US20190025957A1 in view Lin US20140333556A1
Regarding claim 8, Lee teaches display panel of claim 1, however, does not explicitly disclose wherein the force-touch module is provided at a position corresponding to the edge black matrix region.
Lin teaches wherein the force-touch module (10) is provided at a position corresponding to the edge black matrix region (40)([0029], see fig. 5) for the purposes of providing a touch panel where a patterned decoration frame is utilized to improve the quality sense of the frame so as to obtain the high variable appearance of the touch panel ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the force-touch module of Lee with the location of the force-touch module of Lin for the purposes of providing a touch panel where a patterned decoration frame is utilized to improve the quality sense of the frame so as to obtain the high variable appearance of the touch panel ([0006]).

Claims 9-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US20190025957A1 in view of Filiz US20180275811A1.
Regarding claim 9, Lee teaches the display panel of claim 1, however does not explicitly disclose wherein the force-touch module includes a third substrate, a fourth substrate, an elastic resistor member disposed on a surface opposite to the fourth substrate below the third substrate, an electrode structure disposed on a surface opposite to the third substrate above the fourth substrate, and a spacer that separates the third substrate and the fourth substrate from each other.
Filiz teaches wherein the force-touch module (600) includes a third substrate (660), a fourth substrate (630), an elastic resistor member (640; [0093]) disposed on a surface opposite to the fourth substrate (630) below the third substrate (660), an electrode structure (650) disposed on a surface opposite to the third substrate (660) above the fourth substrate (630), and a spacer (655) that separates the third substrate (660) and the fourth substrate (630) from each other (see fig. 6) for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the force-touch module of Lee with the configuration of the force-touch module of Filiz for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).
Regarding claim 10, Lee and Filiz teach the display panel of claim 9, Filiz further teaches wherein the force-touch module (600) and the bottom chassis (bottom 605) are connected via a first coupling member (645), one surface of the first coupling member (645) is in contact with the fourth substrate (630) of the force-touch module (600), and the other surface of the first coupling (645) member is in contact with the bent top of the bottom chassis (top 605)(see fig. 6).
Regarding claim 11, Lee and Filiz teach the display panel of claim 10, Filiz further teaches wherein wherein a width of the first coupling member (645) is smaller than or equal to that of the force-touch module (600)(see fig. 6).
Regarding claim 13, Lee and Filiz teach the display panel of claim 10, Filiz further teaches wherein wherein the force-touch module (600) and the display module (610) are connected via a second coupling member (635), one surface of the second coupling member (635) is in contact with the third substrate (660) of the force-touch module (600), and the other surface of the second coupling member (635) is in contact with the second polarization layer of the display module (610).
Regarding claim 14, Lee and Filiz teach the display panel of claim 13, Filiz further teaches wherein wherein each of the first coupling member (645) and the second coupling member (635) is a double-sided tape, a thermosetting adhesive, a photocurable adhesive, or a foam tape (pressure sensitive adhesive layer; [0081]).
Regarding claim 15, Lee and Filiz teach the display panel of claim 9, Filiz further teaches wherein a thickness of the spacer (655) is less than a value obtained by adding a thickness of the elastic resistor member (640; [0093]) and a thickness of the electrode structure (650) ([0081], [0093], see fig. 6). The various thicknesses taught by Filiz would suggest that the thickness of the elastic resistor member, electrode structure, and spacer were a matter of design choice for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).
Additionally, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, Applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by providing the claimed thickness of the elastic resistor member, electrode structure, and spacer because it was a matter of design choice for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).
Regarding claim 17, Lee and Filiz teach the display panel of claim 15, Filiz further teaches wherein a thickness of the elastic resistor member (640; [0093]) ranges from 6 μm to 10 μm ([0081], [0093], see fig. 6), a thickness of the electrode structure (650) ranges from 4 μm to 5 μm ([0081], [0093], see fig. 6), and a thickness of the spacer (655)  ranges from 5 μm to 10 μm ([0081], [0093], see fig. 6). The various thicknesses taught by Filiz would suggest that the thickness of the elastic resistor member, electrode structure, and spacer were a matter of design choice for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).
Additionally, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, Applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by providing the claimed thickness of the elastic resistor member, electrode structure, and spacer because it was a matter of design choice for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).
Regarding claim 18, Lee and Filiz teach the display panel of claim 15, Filiz further teaches wherein an air gap (gap of 655, see fig. 6) between the elastic resistor member (640; [0093]) and the electrode structure (650) is smaller than or equal to 10 μm ([0081], [0093], see fig. 6). The width of the air gap taught by Filiz would suggest that the width were a matter of design choice for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).
Additionally, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, Applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by providing the claimed air gap width because it was a matter of design choice for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).
Regarding claim 19, Lee and Filiz teach the display panel of claim 9, Filiz further teaches wherein a thickness of the spacer (655) is greater than a value obtained by adding a thickness of the elastic resistor member (640; [0093]) and a thickness of the electrode structure (650) ([0081], [0093], see fig. 6). The various thicknesses taught by Filiz would suggest that the thickness of the elastic resistor member, electrode structure, and spacer were a matter of design choice for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).
Additionally, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, Applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990); In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lee by providing the claimed thickness of the elastic resistor member, electrode structure, and spacer because it was a matter of design choice for the purposes of providing detection and measurement of the force of a touch that is applied to a display panel ([0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US20190025957A1 in view of Filiz US20180275811A1 in further view of Niyama US 20120183721 
Regarding claim 12, Lee and Filiz teach the display panel of claim 10, however do not teach wherein a thickness of the first coupling member ranges from 0.5 mm to 3.0 mm.
Niyama teaches in fig 8 wherein a thickness of the first coupling member (12)  ranges from 0.5 mm to 3.0 mm. [0202] for the purpose of  increasing bonding strength of the display. [0029]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling member of Lee with Niyama for the purpose of increasing bonding strength of the display. [0029]

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US20190025957A1 in view of Filiz US20180275811A1 in further view of Schediwy US10048792B1.
Regarding claim 16, Lee and Filiz teach the display panel of claim 15, however do not explicitly disclose wherein the spacer further includes an adhesive layer.
Schediwy teaches wherein the spacer (660) further includes an adhesive layer (680)(col. 14, lines 54-67) for the purpose of forming a bond between the between the spaced layers (col. 14, lines 54-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacers of Filiz with the space structure of Schediwy for the purpose of forming a bond between the between the spaced layers (col. 14, lines 54-67).                                                                                                                                                                                                  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/            Examiner, Art Unit 2871                           

/MICHAEL H CALEY/            Supervisory Patent Examiner, Art Unit 2871